 


110 HR 5634 IH: New American Innovators Act
U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5634 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2008 
Mr. Kennedy (for himself and Mr. McCaul of Texas) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To exempt from numerical limitations any alien who has received a Ph.D. from an institution of higher education within the 3-year period preceding such alien’s petition for special immigrant status. 
 
 
1.Short titleThis Act may be cited as the New American Innovators Act.  
2.United States Educated Immigrants 
(a)Special Immigrant statusSection 101(a)(27) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)) is amended— 
(1)in subparagraph (L)(iii) by adding at the end a semicolon;  
(2)in subparagraph (M) by striking the period and inserting ; and; and 
(3)by adding at the end the following: 
 
(N)an immigrant who has received a Ph.D. from an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), but excluding any institution of higher education described in section 102(a)(1)(C) of such Act) within the 3-year period preceding the date on which the immigrant filed a petition described in section 204(a)(1)(G)(iii).. 
(b)Petition for status as a special immigrantSection 204(a)(1)(G) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(G)) is amended by adding at the end the following:  
 
(iii)Any alien claiming status as a special immigrant under section 101(a)(27)(N) may file a petition with the Secretary of Homeland Security for such status..   
(c)Aliens not subject to direct numerical limitationSection 201(b)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)(A)) is amended by striking or (B) and inserting , (B), or (N). 
(d)Number and allocation of visas not limited for certain special immigrantsSection 203(b)(4) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(4)) is amended by striking or (B) and inserting , (B), or (N).  
 
